EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Brummett on 18 April 2022.

The application has been amended as follows: 

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant must submit formal U.S. drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

In the Claims
	Claim 15, line 26: Replaced “an amorphous solid” with --the at least one metallic glass--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
wherein the upper surface of the piston comprises a recess for receiving and retaining a minor portion of the charge volume of the metallic material whereby a major portion of the charge volume of the metallic material extends above an uppermost portion of the upper surface of the piston; and
a heating element situated under the mold and coaxial with the piston, whereby, when the piston moves upwardly from an initial loading position to an injection position, the charge volume of the metallic material will pass through and be directly exposed to the heating element before entering the injection chamber, in combination with the rest of the limitations of claim 1.

The closest art (of record) is Komatsu (US 4,347,889) and Mikulski (US 4,006,774).
The combination of Komatsu and Mikulski teaches all the limitations of claim 1 except for:
wherein the upper surface of the piston comprises a recess for receiving and retaining a minor portion of the charge volume of the metallic material whereby a major portion of the charge volume of the metallic material extends above an uppermost portion of the upper surface of the piston; and
a heating element situated under the mold and coaxial with the piston, whereby, when the piston moves upwardly from an initial loading position to an injection position, the charge volume of the metallic material will pass through and be directly exposed to the heating element before entering the injection chamber.
	Mikulsku teaches that its concavity 24 is adapted to receive at least sufficient casting material from pouring spout 20 to form the desired article (see 2:65-3:28) and so it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mikulski for wherein the upper surface of the piston comprises a recess for receiving and retaining a minor portion of the charge volume of the metallic material whereby a major portion of the charge volume of the metallic material extends above an uppermost portion of the upper surface of the piston.
	Furthermore, neither Komatsu, Mikulski nor their combination teaches when the piston moves upwardly from an initial loading position to an injection position, the charge volume of the metallic material will pass through and be directly exposed to the heating element before entering the injection chamber, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 2-14: Depend either directly or indirectly from claim 1.

Claim 15: The prior art, either taken alone or in combination, fails to teach:
placing a charge volume of a solid metallic element capable of forming a metallic glass on a top surface of a vertical injection piston, the top surface comprising a recess configured for receiving a minor portion of the charge volume with a major portion of the charge volume extending above the uppermost portion of the top surface;
heating the charge volume of said metallic element by passing the charge volume through an induction heater, the induction heater comprising an induction coil arranged to be directly coaxial to the piston, such that, when the piston is in an intermediate position, the majority of the metallic element is in an open space and surrounded solely by the induction coils, in combination with the rest of the limitations of claim 15.

Claims 16-19: Depend either directly or indirectly from claim 15.

Claim 20: The prior art, either taken alone or in combination, fails to teach:
wherein the upper surface of the piston comprises a recess for receiving and retaining a minor portion of the charge volume of the metallic material whereby a major portion of the charge volume of the metallic material extends above an uppermost portion of the upper surface of the piston; and
a heating element situated under the mold and coaxial with the piston, whereby, when the piston moves upwardly from an initial loading position to an injection position, the charge volume of the metallic material will pass through the heating element without the major portion of the metallic material being separated from the heating element by any wall, before entering the injection chamber, in combination with the rest of the limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735
22 April 2022                                                                                                                                                                                                  



/KEVIN P KERNS/Primary Examiner, Art Unit 1735